         Case 6:20-cv-00980-ADA Document 21-1 Filed 03/26/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

  WSOU INVESTMENTS, LLC D/B/A                   §
  BRAZOS LICENSING AND                          §     CIVIL ACTION 6:20-cv-00980-ADA
  DEVELOPMENT,                                  §     CIVIL ACTION 6:20-cv-00981-ADA
            Plaintiff,                          §     CIVIL ACTION 6:20-cv-00982-ADA
                                                §     CIVIL ACTION 6:20-cv-00984-ADA
  v.                                            §     CIVIL ACTION 6:20-cv-00985-ADA
                                                §
  CANON INC.,                                   §
            Defendant.                          §
                                                §



                                             ORDER

       This Court, after considering Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing

and Development’s and Defendant Canon Inc.’s Joint Motion for Extension of Upcoming

Deadlines, is of the opinion that the Motion should be granted.

       It is therefore ORDERED that Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing

and Development and Defendant Canon Inc.’s Joint Motion is GRANTED. WSOU shall have up

to and including Monday, April 12, 2021 to file an amended pleading. Canon shall have up to and

including Monday, April 12, 2021 to file a third-party Complaint.

SIGNED this _____ day of ____________________, 2021.



                                                    ___________________________________
                                                    ALAN D. ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE




                                                1
